Exhibit 10.1

SECOND AMENDMENT

AGREEMENT, made this  12th day of September, 2006 entered into between MACK-CALI
CW REALTY ASSOCIATES L.L.C., a New York limited liability company, having its
principal office at 100 Clearbrook Road, Elmsford, New York 10523 (herein
referred to as “Owner”), and AMERICAN BANKNOTE HOLOGRAPHICS, INC., a Delaware
corporation, having an office at 2 Applegate Drive, Robbinsville, New Jersey
08691 (herein referred to as “Tenant”).

WITNESSETH:

WHEREAS, Owner’s predecessor in interest, Robert Martin Company, and Tenant
entered into a written lease agreement dated July 23, 1992, as amended by First
Amendment dated August 19, 1993 (herein collectively referred to as the “Lease”)
wherein and whereby Owner currently leases to Tenant and Tenant currently hires
from Owner approximately 58,934 square feet in the building known as 399
Executive Boulevard, Elmsford, New York, for a term which currently expires on
December 31, 2007 (the “Expiration Date”), and

WHEREAS, the parties hereto desire to amend the Lease pursuant to the terms and
provisions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, each to the other in hand paid, IT IS
AGREED as follows:

1.            Effective as of April 1, 2006, through and including December 31,
2007, the Fixed Annual Rent shall be decreased from “$745,515.10 per annum” to
“$670,963.59 per annum,” as follows:

Period

 

Annual Rent

 

Monthly Rent

 

Annual Per Sq. Ft.
Rent

 

4/1/06 – 12/31/07

 

$

670,963.59

 

$

55,913.63

 

$

11.39

 

 

2.            Tenant shall pay the sum of $100,000.00 to Owner, upon the
execution and delivery of this Second Amendment by Tenant, which sum shall be
applied towards the demolition and/or restoration work to be performed by Owner
in the demised premises, as hereinafter provided. Each of Owner and Tenant
acknowledges that (a) Tenant is currently not operating its business in the
demised premises and (b) such failure to operate its business in the demised
premises shall not constitute an event of default under the Lease. Tenant hereby
grants to Owner the right, at Owner’s option, in its sole discretion, to enter
upon the demised premises at any time from and after the date of this Second
Amendment, upon 24 hours notice to Tenant, to perform such demolition and
restoration work as Owner may desire. Entry by Owner and the performance of work
by Owner in the demised premises shall not entitle Tenant to any claim against
Owner for interruption of business or to any abatement in rent, shall not
constitute a constructive or partial eviction and shall not constitute an
acceptance of possession of the demised premises by Owner, nor a release of
Tenant from any liability of Tenant under the Lease except as provided for
herein. Owner will indemnify and hold Tenant harmless from all loss, cost, and
expenses, including, without limitation, reasonable attorney’s fees and
disbursements, arising from any property damage or personal injury occurring
from the date hereof to the extent caused by the entry of Owner, its agents or
employees into the demised premises. Tenant shall continue to be liable for all
terms and conditions to be performed by Tenant under the Lease including,
without limitation, the obligation to maintain the demised premises including,
without limitation, maintaining its service contracts on the HVAC units serving
exclusively the demised premises (except as hereinafter provided), to maintain
insurance, to pay for utilities, and to pay rent through and including December
31, 2007, the current expiration date of the Lease. Notwithstanding anything
herein to the contrary, Owner hereby acknowledges its understanding and
agreement that Tenant is hereby released, effective from the date hereof, from
any and all accrued and unaccrued obligations provided for in the Lease  with
respect to  repair and restoration of the demised premises at the expiration or
earlier termination of the term. In

1


--------------------------------------------------------------------------------




addition to the foregoing, in the event Owner performs demolition in any part of
the demised premises, Tenant shall be released of its obligation to maintain
those HVAC units serving that portion of the demised premises affected by the
demolition. The cost of all utility services in the demised premises  shall
continue to be paid by Tenant directly to the utility company, provided,
however, in the event Owner enters the demised premises and performs demolition
and/or restoration work therein and as a result the utility bills for the
demised premises shall increase as a result of said usage (as opposed to
electric rate increase), Owner shall reimburse Tenant for the excess cost of
utilities within thirty (30) days after Tenant’s written request therefor, which
request shall be accompanied by past and present utility bills evidencing the
increased usage and cost thereof. Notwithstanding anything herein to the
contrary, Owner shall have no obligation whatsoever to spend all or any portion
of Tenant’s aforesaid contribution to demolish and/or restore the demised
premises. Notwithstanding anything herein to the contrary, all of Owner’s
obligations under the Lease shall remain in full force and nothing herein shall
be deemed or construed as a release of Owner from any of its obligations and
liabilities respecting repair and maintenance, as set forth with greater
specificity in Article 4, footnote 3 of the Lease.

3.            In consideration of Tenant’s aforesaid $100,000.00 Tenant
contribution toward the cost of demolition and restoration, Owner shall accept
the premises in its current as-is condition, and notwithstanding anything in the
Lease to the contrary, Tenant shall have no obligation to repair or restore the
premises upon the expiration or earlier termination of the term. Notwithstanding
anything herein to the contrary, the release of Tenant from its obligation to
demolish, repair or restore the premises upon the expiration or earlier
termination of the Lease, as provided for in the immediately preceding sentence,
shall, in no event, be deemed or construed as a release of Tenant from any of
its obligations and liabilities respecting Hazardous Materials, as set forth
with greater specificity in Section 58(l) of the Lease.  The foregoing sentence
shall not be deemed or construed as increasing or diminishing, in any respect,
any of the obligations and liabilities of Tenant respecting Hazardous Materials
as set forth in Section 58(l) of the Lease.

4.            Owner shall have the right, at its option, at any time,
exercisable upon giving Tenant at least five (5) days advance written notice
(“Surrender Notice”), to elect to delete from the demised premises all or any
portion of the demised premises, as designated in Owner’s notice (“Surrendered
Premises”) and upon the expiration of said five (5) day period (said date being
the “Surrender Date”), the Surrendered Premises shall be deemed deleted from the
demised premises.  For the initial ninety (90) day period following the
Surrender Date, Tenant shall pay one hundred percent (100%) of all Fixed Annual
Rent (as set forth in Paragraph 1 above) and additional rent  payable under the
Lease for the Surrendered Premises that would otherwise have been due and
payable for the Surrendered Premises for the aforesaid ninety (90) day period,
as said Fixed Annual Rent and additional rent would have come due in monthly
installments under the Lease had Owner not exercised its rights hereunder with
respect to the Surrendered Premises,   and on said ninetieth (90th) day
following the Surrender Date (or the first business day thereafter if such
90th day is not a business day), Tenant shall pay to Owner one hundred percent
(100%) of all Fixed Annual Rent (as set forth in Paragraph 1 above) and
additional rent payable under the Lease for the Surrendered Premises that would
otherwise have been due and payable for the Surrendered Premises for the balance
of the term of the Lease had Owner not exercised its rights hereunder
(conclusively presuming the additional rent to be the same as was payable for
the year immediately preceding such termination) (the payment covering the
initial 90 days and the payment covering the balance of the term is hereinafter
referred ton together as the “Surrender Payment”), time being of the essence
with respect to Tenant’s payment of the Surrender Payment on or before said
ninetieth (90th) day,  (ii) if the Surrendered Premises are a portion of the
demised premises, from and after the Surrender Date, the Fixed Annual Rent
payable under the Lease shall be decreased by an amount equal to the Fixed
Annual Rent that would otherwise have been due and payable for the Surrendered
Premises for the balance of the term of the Lease had Owner not exercised its
rights hereunder and Tenant’s Proportionate Share shall be proportionately
reduced (and Tenant’s obligation to pay additional rent including, without
limitation, Common Area Maintenance Charge and Tax Escalation shall be
appropriately adjusted) to reflect the deletion of the Surrendered Premises from
the demised premises, and (iii) all other terms and provisions set forth in the
Lease shall apply. Owner shall perform all work necessary to delete the
Surrendered Premises from the demised premises at Owner’s cost and

2


--------------------------------------------------------------------------------




expense. Promptly after Owner’s giving of the Surrender Notice, upon request of
either party, the parties shall execute an amendment to the Lease confirming the
deletion of the Surrendered Premises from the demised premises.  Except as set
forth herein, all lease provisions applicable as of the natural expiration of
the Lease shall apply to the Surrender Date with respect to the Surrendered
Premises (as if the Surrender Date were the expiration date of the Lease).

5.            As security for Tenant’s obligation to pay Fixed Annual Rent and
additional rent under the Lease (including, without limitation, the Surrender
Payment described in Paragraph 4 hereinabove), Tenant shall deliver to Owner
simultaneously with the execution of this Second Amendment, an irrevocable
negotiable letter of credit issued by and drawn upon such commercial bank
selected by Tenant and acceptable to Owner (at its sole discretion) and in form
and content acceptable to Owner (also at its sole discretion) (the form attached
hereto as Exhibit A and the issuing bank shown thereon are deemed acceptable to
Owner) for the account of Owner, in the sum of SEVEN HUNDRED EIGHTY-NINE
THOUSAND SIX HUNDRED SIX  AND 80/100 DOLLARS ($789,606.80).  Said letter of
credit shall be for a term of not less than one (l) year and shall be renewed by
Tenant (without notice from Owner) no later than thirty (30) days prior to its
expiration, and the expiration of each replacement thereof, until Owner shall be
required to return the security to Tenant pursuant to the terms of this Lease
but in no event earlier than ten (10) days after the Expiration Date, and each
such renewed letter of credit shall be delivered to Owner no later than thirty
(30) days prior to the expiration of the letter of credit then held by Owner. 
If Tenant shall default in any of its payment of Fixed Annual Rent or additional
rent (including, without limitation, the Surrender Payment described in
Paragraph 4 hereinabove), and any portion of the security deposit shall be
utilized by Owner to cure such non-payment (it being agreed and acknowledged
Owner may access such security deposit solely in the event of any such
non-payment), Tenant shall, within five (5) days after request by Owner,
replenish the security account by depositing with Owner, in cash or by letter of
credit, an amount equal to that utilized by Owner.  Failure of Tenant to comply
strictly with the provisions of this Article shall constitute a material breach
of this Lease and Owner shall be entitled to present the letter of credit then
held by it for payment (without notice to Tenant) in the event of any breach by
Tenant of this Section 5 of this Amendment or any of Tenant’s obligations to pay
Fixed Annual Rent and additional rent (including, without limitation, the
Surrender Payment described in Paragraph 4 hereinabove) under the lease. In the
event of a bank failure or insolvency affecting the letter of credit, Tenant
shall replace same within twenty (20) days after being requested to do so by
Owner.

Notwithstanding anything herein to the contrary, during the last twelve (12)
months of the term of the Lease, said letter of credit shall be reduced on the
15th day of each month by $65,800.57, provided Tenant has paid to Owner the
monthly installment of Fixed Annual Rent and additional rent for said month by
the 5th day of said month. In the event Owner shall give Tenant a Surrender
Notice for a Surrender Date that occurs during the last twelve (12) months of
the term of the Lease, said letter of credit shall be reduced by an amount equal
to Tenant’s payment of the Surrender Payment to Owner for the Surrendered
Premises, pursuant to Paragraph 4 hereof. Owner shall consent to said reductions
of the letter of credit and shall furnish written notification of such consent
in the form required by the issuing bank within five (5) days following Owner’s
receipt of the aforesaid payments from Tenant.

6.            Section 59(d)(1) of the Lease is amended by deleting “provided
however, that Tenant shall first obtain the consent of Owner which consent shall
not be unreasonably withheld or delayed” and inserting in its place “provided
however, that, notwithstanding anything in the Lease to the contrary, Tenant
shall first obtain the written consent of Owner in each instance, which consent
shall be granted or denied in Owner’s sole discretion.” Tenant hereby
unconditionally waives any and all claims against Owner in connection with
Tenant’s proposed sublease of the demised premises to Portable Storage LLC d/b/a
PODS.

7.          Articles 61 (Option for Additional Space) and 62 (Option to Renew)
of the Lease are hereby deleted in their entireties.

3


--------------------------------------------------------------------------------




8.            Tenant agrees not to disclose the terms, covenants, conditions or
other facts with respect to this Second Amendment, including, but not limited
to, the Fixed Annual Rent, to any person, corporation, partnership, association,
newspaper, periodical or other entity except to Tenant’s counsel, accountants,
financial advisors and as may be otherwise required by law or judicial
decision.  This non-disclosure and confidentiality agreement shall be binding
upon Tenant without limitation as to time, and a breach of this paragraph shall
constitute a material breach under the Lease.

9.            Each of Owner and Tenant represents that it has dealt with no
broker in connection with this Second Amendment and agrees to indemnify and hold
the other harmless from any and all claims of any broker arising out of or in
connection with any claim that such broker dealt with the indemnifying party in
connection with the representation and negotiations of, or entering into of,
this Second Amendment.

10.      Tenant hereby represents to Owner that except as otherwise provided for
in this Amendment, to Tenant’s knowledge (i) there exists no default under the
Lease either by Tenant or Owner; (ii) Tenant is entitled to no credit, free rent
or other offset or abatement of the rents due under the Lease; and (iii) there
exists no offset, defense or counterclaim to Tenant’s obligation under the
Lease.

11.      Except as otherwise set forth herein, all the other terms and
provisions contained in the Lease shall remain in full force and effect.

12.      It is understood and agreed that this Second Amendment is submitted to
Tenant for signature with the understanding that it shall not bind either of the
parties hereto unless and until fully executed original copies thereof have been
exchanged by Owner and Tenant.

13.      The Lease, as hereby amended, shall be binding upon the parties hereto,
their successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seal
the day and year first above written.

MACK-CALI CW REALTY ASSOCIATES L.L.C.

 

 

 

 

By:

Mack-Cali Realty, L.P., member

 

By:

Mack-Cali Realty Corporation

 

 

general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Michael A. Grossman

 

 

Executive Vice-President

 

 

 

 

AMERICAN BANKNOTE HOLOGRAPHICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

4


--------------------------------------------------------------------------------




EXHIBIT A

SAMPLE FORM – LETTER OF CREDIT

 



 

 

[DATE]

TO:

 

 

[Name of Beneficiary]

 

 

[Address]

 

 

 

 

 

 

Re:

Irrevocable Letter of Credit

 

Gentlemen:

By order of our client,
                                                             , we hereby
establish our irrevocable Letter of Credit No.                in your favor for
a sum or sums not to exceed $                                  -
(                                  U.S. Dollars) in the aggregate, effective
immediately.

This Letter of Credit shall be payable in immediately available funds in U.S.
Dollars.  Funds under this credit are payable to you upon your presentation to
us a sight draft drawn on us in the form annexed hereto.  All drafts must be
marked: “Drawn under Letter of Credit No.            of [Name of Issuing Bank].

This Letter of Credit shall expire twelve (12) months from the date hereof; but
is automatically extendable, so that this Letter of Credit shall be deemed
automatically extended, from time to time, without amendment, for one year from
the expiration date hereof and from each and every future expiration date,
unless at least sixty (60) days prior to any expiration date we shall notify you
by registered mail that we elect not to consider this Letter of Credit renewed
for any such additional period.  The final expiration date hereof shall be no
earlier than [fill in suitable date after expiration of lease].

This Letter of Credit is transferable and may be transferred one or more times. 
However, no transfer shall be effective unless advice of such transfer is
received by us in our standard form.

We hereby agree to honor each draft drawn under and in compliance with this
Letter of Credit, if duly presented at our offices at
                                                             or at any other of
our offices.

This Letter of Credit is subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590.

 

[Name of Bank]

 

 

 

By:

 

[Annex Bank’s Form of Sight Draft]

5


--------------------------------------------------------------------------------


Exhibit 1

BENEFICIARY:

APPLICANT:

MACK-CALI CW REALTY ASSOCIATES LLC

AMERICAN BANK NOTE HOLOGRAPHICS INC

100 CLEARBROOK RD

2 APPLEGATE DRIVE

ELMSFORD NY 10523

ROBBINSVILLE, N.J. 08691

 

IRREVOCABLE STANDBY LETTER OF CREDIT

OUR REFERENCE:

18103596-00-000

AMOUNT:

USD $789,606.80

ISSUE DATE:

AUGUST 24, 2006

EXPIRY DATE:

DECEMBER 15, 2007

EXPIRY PLACE:

OUR COUNTERS

 

BY ORDER OF OUR CLIENT, AMERICAN BANK NOTE HOLOGRAPHICS, INC., WE ESTABLISH OUR
IRREVOCABLE STANDBY LETTER OF CREDIT NO. 18103596-00-000 IN YOUR FAVOR FOR A SUM
OR SUMS NOT TO EXCEED US$789,606.80 (SEVEN HUNDRED EIGHTY NINE THOUSAND SIX
HUNDRED SIX AND 80/100 UNITED STATES DOLLARS) IN THE AGGREGATE, EFFECTIVE
IMMEDIATELY.

THIS LETTER OF CREDIT SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS IN U.S.
DOLLARS. FUNDS UNDER THIS CREDIT ARE PAYABLE TO YOU UPON YOUR PRESENTATION TO US
A SIGHT DRAFT DRAWN ON US IN THE FORM ATTACHED HERETO AS ANNEX I ACCOMPANIED BY
BENEFICIARY’S STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED REPRESENTATIVE
READING AS FOLLOWS:

“I (STATE NAME AND TITLE) HEREBY CERTIFY THAT I AM AN AUTHORIZED REPRESENTATIVE
OF MACK-CALI CW REALTY ASSOCIATES LLC AND I FURTHER CERTIFY THAT THE AMOUNT OF
THE ACCOMPANYING DRAFT REPRESENTS FUNDS DUE US AS AMERICAN BANK NOTE
HOLOGRAPHICS, INC. HAS FAILED TO COMPLY WITH THE TERMS AND CONDITIONS OF THE
SECOND AMENDMENT TO THE LEASE AGREEMENT DATED JULY 26, 2006 BETWEEN MACK-CALI CW
REALTY ASSOCIATES LLC AND AMERICAN BANK NOTE HOLOGRAPHICS, INC.”

ALL DRAFTS MUST BE MARKED: “DRAWN UNDER LETTER OF CREDIT NO. 18103596-00-000
DATED AUGUST 24, 2006 OF PNC BANK, NATIONAL ASSOCIATION.”

IT IS A CONDITION OF THE LETTER OF CREDIT THAT THE TOTAL AMOUNT SHALL
AUTOMATICALLY REDUCE WITHOUT AMENDMENT IN ACCORDANCE WITH THE FOLLOWING
SCHEDULE:

DATE OF REDUCTION

 

AMOUNT OF REDUCTION

 

LC AMOUNT

 

 

 

 

 

 

 

JANUARY 15, 2007

 

$

65,800.57

 

$

723,806.23

 

FEBRUARY I5, 2007

 

$

65,800.57

 

$

658,005.66

 

MARCH 15, 2007

 

$

65,800.57

 

$

592,205.09

 

APRIL 15, 2007

 

$

65,800.57

 

$

526,404.52

 

MAY 15, 2007

 

$

65,800.57

 

$

460,603.95

 

JUNE 15, 2007

 

$

65,800.57

 

$

394,803.38

 

JULY 15, 2007

 

$

65,800.57

 

$

329,002.81

 

AUGUST 15, 2007

 

$

65,800.57

 

$

263,202.24

 

SEPTEMBER 15, 2007

 

$

65,800.57

 

$

197,401.67

 

OCTOBER 15, 2007

 

$

65,800.57

 

$

131.601.10

 

NOVEMBER 15, 2007

 

$

65,800.57

 

$

65,800.53

 

DECEMBER 15, 2007

 

$

65,800.53

 

-0-

 

 

1


--------------------------------------------------------------------------------




THIS LETTER OF CREDIT EXPIRES WITH OUR CLOSE OF BUSINESS AT 5:00 P.M. EASTERN
TIME AT THIS OFFICE ON DECEMBER 15, 2007.

WE HEREBY ENGAGE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF PRESENTED
TO US AT THIS OFFICE ON OR BEFORE THE EXPIRY DATE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590.

 

 

PNC BANK, NATIONAL ASSOCIATION

GLOBAL TRADE SERVICE OPERATIONS

 

2


--------------------------------------------------------------------------------